DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment after final filed 03/18/2021 is acknowledged. Claims 32-34 are canceled. Claims 28-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
The closest prior art is Gourdie et al. (WO 2013163423—of record). Gourdie et al. teach the administration of peptides to treat ischemia/reperfusion injury, including SEQ ID NO: 35, which has the sequence QQPGCENVCYDK, which comprises instant SEQ ID NO: 1 (see the paragraph bridging pages 16-17). Nevertheless, claim 28 recites a peptide consisting of ENVCYD. Similarly, the IDS filed 03/18/2021 lists CN101573131, which discloses various sequences that comprise instant SEQ ID NO: 1, consist of residues ENVCYD. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03(II)).
Green (WO 2006134494—on IDS filed 01/16/2020) discloses a peptide comprising instant SEQ ID NO: 1, namely QQPGCENVCYDK, however, it discloses its use in an experiment as a negative control: “[t]he peptide QQPGCENVCYDK (SEQ ID NO: 39) was used a negative control because it allowed dye uptake in the slice cultures described above, and was thus believed to not be able to block oedema in the segments.” Given this disclosure in Green, there is no suggestion or teaching the use of this peptide in treating ischemia-reperfusion injury. Finally, Shintani-Ishida et al. (Circ J 2009; 73: 1661-1668—of record) teach that in a rat heart ischemia-reperfusion model, the administration of carbenoxolone (CBX), s glycyrrhetinic acid derivative with a steroid-like structure, reduced the contraction band necrosis area and limited infarct size significantly (see abstract; p. 1666, Figures 7-8 and paragraph bridging left and right columns; p. 1667, left column, penultimate paragraph). Shintani-Ishida also teach that connexin 43 (Cx43) is involved with ischemia (see p. 1666, right column, last two paragraphs).

Conclusion
Claims 28-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649